UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X]Annual Report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2011. OR [ ]Transition Report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number0-13163 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Acxiom Corporation Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Acxiom Corporation 601 E. Third Street Little Rock, AR72201 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm Thereon) ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Table of Contents Page Report of Independent Registered Public AccountingFirm 1 Statements of Net Assets Available for Benefits – December31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2011 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) – December31, 2011 14 NOTE: All other supplemental schedules have been omitted because they are not applicable or are not required by Section2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, as amended. Exhibits Exhibit 23.1 – Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan (thePlan) as of December31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December31, 2011, in conformity with U.S.generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. KPMG, LLP Dallas, Texas June 27, 2012 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets: Noninterest-bearing cash $ 20,163 Investments, at fair value: Acxiom Corporation common stock 41,123,607 50,862,676 Participant brokerage accounts 2,810,180 3,118,673 Mutual funds 246,539,865 250,305,612 Common collective trust funds 41,445,821 37,682,212 Total investments at fair value 331,919,473 341,969,173 Notes receivable from participants 7,728,492 7,025,643 Net assets available for benefits before adjustment 339,652,258 349,014,979 Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ 347,926,197 See accompanying notes to financial statements. 2 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2011 Investment income (loss): Dividends $ Interest 346,491 Net depreciation in fair value of investments ) ) Contributions: Participants 18,704,102 Employer 6,755,334 Rollovers 1,821,376 27,280,812 Deductions from net assets attributed to: Benefits paid to participants and beneficiaries 18,845,689 Plan expenses 122,007 Total deductions 18,967,696 Net decrease in net assets available for benefits ) Net assets available for benefits, beginning of year 347,926,197 Net assets available for benefits, end of year $ See accompanying notes to financial statements. 3 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 Plan Description The following description of the Acxiom Corporation Retirement Savings Plan (thePlan) provides only general information. Participants should refer to the plan agreement (theAgreement) for a more complete description of the Plan’s provisions. (a) General The Plan is a defined contribution plan covering substantially all employees of Acxiom Corporation and its domestic subsidiaries (Acxiom, theCompany, or theEmployer). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The investment committee, as appointed by the board of directors, is the administrator for the Plan. (b) Participation Employees of the Company may participate in the Plan upon commencement of employment, except for those employees, if any, who already receive retirement benefits in connection with a collective bargaining agreement, certain nonresident employees, and leased employees. (c) Contributions The Plan includes a 401(k) provision whereby each nonhighly compensated participant may defer up to 30% of annual compensation, not to exceed limits determined under Section415(c) of the Internal Revenue Code (IRC). Deferrals for highly compensated participants are limited to meet nondiscrimination requirements of the IRC and are currently limited to 6% of annual compensation. The Plan provided a discretionary matching contribution of 50% of deferrals for deferrals up to 6% (maximum matching contribution of 3%) through June30, 2009. Effective July1, 2009, the discretionary matching contribution was reduced to 0%. Effective April1, 2010, the discretionary matching contribution was reinstated at 25% of deferrals up to 6%. Effective October1, 2010, the discretionary matching contribution was reinstated in full, such that the total amount of the match was 50% of deferrals for deferrals up to 6%. Participant contributions to the Plan are invested as directed by participants into various investment options. The Company’s matching contributions are made with Acxiom common stock and are recorded based on the fair value of the common stock at the date contributed. During the years ended December31, 2011 and 2010, the Company contributed 486,649 and 186,070shares, respectively, of Acxiom common stock. Immediately upon deposit into the Plan, the match shares are 100% diversifiable, at the election of the participant, among the other investment options with the Plan. (d) Participant Accounts Each participant’s account is credited with the participant’s contribution, rollovers, if any, the Company’s matching contribution, and discretionary contributions, if any, and is adjusted for investment income/losses and expenses. Allocations of income/losses and expenses are made according to formulas specified in the Agreement based on participant compensation or account balances. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 4 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 (e) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000, less the highest outstanding balance in the previous 12months or 50% of their vested account balance. Loans are repayable through payroll deductions ranging up to fiveyears unless the loan is for the purchase of a primary residence, in which case the loan can be repaid over tenyears. The loans are secured by the balance in the participant’s account and bear interest at the prime rate in effect at the date of the loan plus 1.0%. The interest rates on outstanding participant loans at December31, 2011 and 2010 range from 4.25% to 10.25%, with maturity dates ranging from January2012 to August2021. (f) Vesting Participants are immediately vested in their voluntary contributions, rollovers, if any, and the earnings thereon. Participants are vested in the remainder of their accounts based on years of service, whereby partial vesting occurs in 20% increments beginning after twoyears of service until participants become fully vested after sixyears of service. If applicable, nonvested portions of company contributions are forfeited as of an employee’s termination date and are used to reduce future company matching contributions or to pay plan expenses. At December31, 2011 and 2010, forfeited nonvested accounts totaled $14,466 and $14,131, respectively. These accounts will be used to reduce future employer contributions. During 2011, $301,589 of participants’ accounts was forfeited, and employer contributions were reduced by $281,796 from forfeited nonvested accounts. During 2011, the forfeiture account balance was decreased by $19,458 on the fair market value of the investments held in the account. (g) Investment Options Upon enrollment in the Plan, a participant may direct employee contributions in any of 29 mutual funds, two common collective trust funds, or the Acxiom common stock fund. In addition, participants have the option to open a self-directed brokerage account with T. Rowe Price in order to invest in numerous other stocks, bonds, and mutual funds. The Plan’s investment in the T. Rowe Price Stable Value Fund (theFund), a common trust fund, holds substantial investments in guaranteed investment contracts, bank investment contracts, and synthetic investment contracts. The value of the Fund reflects the value of the underlying contracts, which consist of changes in principal value, reinvested dividends, and capital gains distributions. The stated interest rates of the contracts vary and the average yield for the years ended December31, 2011 and 2010 were 2.93% and 4.02%, respectively, after expenses. The Plan’s investment in the T. Rowe Price Equity Index Trust (theTrust), a common trust fund, holds substantial investments in common stocks of companies that comprise the S&P Index. The returns from the investments vary and the average yield for the years ended December31, 2011 and 2010 were 5.08% and 15.14%, respectively, after expenses. 5 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 (h) Benefits Paid to Participants and Beneficiaries Benefits paid upon retirement, death, or disability are made in the form of a lump-sum payment of cash or common stock of the Company. If a participant receives benefits prior to retirement, death, or disability, the benefits paid from the participant’s employer contribution account shall not exceed the participant’s vested balance therein. Summary of Significant Accounting Policies (a) Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting. (b) New Accounting Pronouncements In May2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Board (ASU) 2011-04, Fair Value Measurement (Topic820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S.GAAP and IFRS. ASU2011-04 generally provides a uniform framework for fair value measurements and related disclosures between U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS). Additional disclosure requirements in the update include: (1)for Level3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation process used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2)for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3)for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4)the disclosures of all transfers between Level1 and Level2 of the fair value hierarchy. This update is effective for annual and interim periods beginning on or after December31, 2011. The Plan will adopt ASU2011-04 for the year ended December31, 2012 and does not expect a significant impact on the financial statements. (c) Fair Value Measurements The Plan applies the provisions of Accounting Standards Codification (ASC) 820, Fair Value Measurements. ASC820 defines fair value, establishes a framework for measuring fair value, and expands disclosure about assets and liabilities measured at fair value. Specifically, ASC820: · Defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, and establishes a framework for measuring fair value; · Establishes a three-level hierarchy based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1) and lowest priority to unobservable inputs (Level3); and · Expands disclosures about instruments measured at fair value. 6 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 The three levels of the fair value hierarchy under ASC 820 are described below: Level1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. These are inputs other than Level1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The following tables present a summary of the Plan’s investments measured at fair value as of December31, 2011 and 2010: Investments at fair value as of December 31, 2011 Total carrying Quoted Significant value in prices other statement in active observable Unobservable of net assets market inputs inputs available (Level 1) (Level 2) (Level 3) for benefits Acxiom Corporation common stock (a) $ — — Common and collective trusts (b): Money market — — Large cap equity — — Mutual funds (b): Fixed income — — Balanced — — Large cap equity — — Mid cap equity — — Small cap equity — — International equity — — Participant-directed brokerage accounts (a) (b) — — Total investment assets at fair value $ — 7 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 Investments at fair value as of December 31, 2010 Total carrying Quoted Significant value in prices other statement in active observable Unobservable of net assets market inputs inputs available (Level 1) (Level 2) (Level 3) for benefits Acxiom Corporation common stock (a) $ — — Common and collective trusts (b): Money market — — Large cap equity — — Mutual funds (b): Fixed income — — Balanced — — Large cap equity — — Mid cap equity — — Small cap equity — — International equity — — Participant-directed brokerage accounts (a) (b) — — Total investment assets at fair value $ — Following is a description of the valuation methodologies used for assets measured at fair value. See also note2(d) for more information. (a) Common stock: Valued at the closing price reported in the active market in which the individual securities are traded. 8 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 (b) Common and collective trusts; mutual funds: Valued at the net asset value (NAV) of shares held by the Plan at year-end. The following table summarizes the Plan’s investments in common collective trusts with a reported fair value using NAV per share: Redemption Fair value as of December 31, Unfunded Redemption Notice Commitment Frequency Period T. Rowe Price Stable Value Fund $ $ $ — Daily None T. Rowe Price Equity Index Fund — Daily 90 Days The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement as of the reporting date. There have been no transfers of investments between Level1 and Level2 of the fair value hierarchy during the year ended December31, 2011. (d) Investment Valuation and Income Recognition The Plan’s investments in mutual funds, Acxiom common stock, and participant brokerage accounts are stated at fair value, based upon quoted market prices. Investments in common collective trust are valued based on their NAV as determined by the trustee, based on the fair value of the underlying assets. Investment contracts held by a defined contribution plan are required to be recorded at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan’s T. Rowe Price Stable Value Common Trust Fund invests in investment contracts. The statements of net assets available for benefits present the fair value of the investments in the collective trust as well as the adjustment of the investments in the collective trust from fair value to contract value relating to the investment contracts. The statement of changes in net assets available for benefits is prepared on contract-value basis. Purchases and sales of securities are recorded on a trade-date basis. Dividends are recorded on the ex-dividend date. Interest is recorded as earned. Net appreciation/depreciation in fair value of investments represents realized gains (losses) on investments sold and unrealized appreciation (depreciation) on investments held at year-end. (e) Notes Receivable from Participants Notes receivable from participants are stated at amortized cost, which represents the unpaid principal balance plus accrued interest. 9 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 (f) Use of Estimates The preparation of financial statements in conformity with U.S.GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (g) Payment of Benefits Benefits are recorded when paid. Investments The fair value of individual investments representing 5% or more of net assets available for benefits as of December31 is as follows: Number of Number of shares or shares or units Fair value units Fair value ** Acxiom Corporation common stock $ $ Mutual funds: ** T. Rowe Price Equity Income Fund ** T. Rowe Price Balanced Fund ** T. Rowe Price Growth Stock Fund ** T. Rowe Price Small-Cap Value Fund ** T. Rowe Price Mid-Cap Growth Fund American Funds Europacific Growth Common collective trust funds: ** T. Rowe Price Stable Value Fund ** Party in interest to the Plan. 10 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 The Plan’s investments (including investments bought, sold, and held during the year) appreciated (depreciated) in value are as follows: Acxiom common stock $ ) Common collective trust Mutual funds ) Participant brokerage accounts ) $ ) Plan Administration The Plan is administered by the Company. T. Rowe Price Trust Company (T. Rowe Price) is the recordkeeper and trustee of the Plan. Tax Status The Internal Revenue Service (IRS) has determined and informed the Company in a letter dated November24, 2009, that the Plan is designed in accordance with applicable sections of the IRC. The Plan has been amended since receiving the determination letter. The plan administrator believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the IRC. GAAP require plan management to evaluate uncertain tax positions taken by the Plan. The financial statement effects of a tax position are recognized when the position is more likely than not, based on the technical merits, to be sustained upon examination by the IRS. The plan administrator has analyzed the tax positions taken by the Plan and concluded that as of December31, 2011 and 2010, there are no uncertain positions taken or expected to be taken. The Plan has recognized no interest or penalties related to uncertain tax positions. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. Related Party Transactions Certain investments represent mutual funds managed by T. Rowe Price, the trustee. In addition, non interest-bearing cash of $4,293 at December31, 2011 is held by T. Rowe Price. Accordingly, these transactions qualify as related party transactions. Other related party transactions involve the common stock of the Company and notes receivable from participants. During 2011 and 2010, total fees paid to related parties were $122,007 and $124,611, respectively. 11 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 Reconciliation of Financial Statements to Form5500 The following is a reconciliation of net assets available for benefits per the financial statements at December31, 2011 and 2010 to the Form5500: Net assets available for benefits per financial statements $ Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for benefits per Form 5500 $ The following is a reconciliation of investment income (loss) per the financial statements to the Form5500: December 31, Total investment loss per financial statements $ Add adjustment from fair value to contract value for fully benefit-responsive investment contracts Less prior year correction of contract value for fully benefit-responsive investment contracts Total investment loss per Form 5500 $ Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Upon complete discontinuance of contributions, termination, or partial termination of the Plan, participants will become 100% vested in their accounts. Upon full termination of the Plan, the value of such accounts shall be distributed as provided in the Plan. Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the statements of net assets available for benefits. 12 ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2011 and 2010 Recent market conditions have resulted in a high degree of volatility and increased the risks and short-term liquidity associated with certain investments held by the Plan, which could impact the value of investments after the date of these financial statements. Due to uncertainties inherent in the estimations and assumptions process, it is at least reasonably possible that changes in these estimates and assumptions in the near term would be material to the financial statements. 13 Supplemental Schedule ACXIOM CORPORATION RETIREMENT SAVINGS PLAN Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2011 Identity of issuer, borrower, lessor, or similar party Description Shares Fair value * Acxiom Corporation Common stock 3,368,027 $ Participant Brokerage Accounts Tradelink Investments 2,810,180 2,810,180 * T. Rowe Price Mutual funds: PIMCO Total Return Instl. 866,655 9,420,542 American Funds Growth Fund of America – R5 344,087 9,868,408 Prime Reserve Fund 162 162 Retirement Income Fund 50,548 654,595 Retirement 2005 Fund 43,723 488,821 Retirement 2010 Fund 90,340 1,356,901 Retirement 2015 Fund 236,867 2,742,917 Retirement 2020 Fund 466,971 7,429,513 Retirement 2025 Fund 630,309 7,298,977 Retirement 2030 Fund 635,016 10,503,166 Retirement 2035 Fund 500,166 5,831,937 Retirement 2040 Fund 536,852 8,895,645 Retirement 2045 Fund 102,516 1,130,753 Retirement 2050 Fund 60,025 555,227 Retirement 2055 Fund 32,012 292,587 BlackRock Global Allocation, I 34,657 632,150 Harbor International Fund 10,371 543,969 Ivy Asset Strategy Class I 24,092 540,871 American Funds Europacific Growth – R5 472,823 16,591,349 J P Morgan Mid-Cap Value Instl. 264,224 6,275,330 Growth Stock Fund 750,483 23,887,888 Eagle Small Cap Growth R5 117,343 4,493,048 New Horizons Fund 281,084 8,722,041 Small-Cap Value Fund 600,135 20,692,645 Mid-Cap Growth Fund 576,634 30,405,911 Balanced Fund 1,199,617 22,720,747 Equity Income Fund 1,079,734 24,898,671 Spectrum Income Fund 903,876 11,126,719 Spectrum Growth Fund 506,428 8,538,375 Total mutual funds 246,539,865 Common collective trust funds: * T. Rowe Price Stable Value Fund – Sch A 32,529,397 33,704,843 * T. Rowe Price Equity Index Trust 190,103 7,740,978 Total common collective trust funds 41,445,821 * Notes receivable from participants, interest rates range from 4.25% – 10.25% 7,728,492 and maturities of January 2012 to August 2021 Noninterest-bearing cash 4,293 Total investments $ Historical cost information is not presented on this schedule, as all investments are participant directed. * Indicates a party in interest to the Plan. See accompanying report of independent registered public accounting firm. 14 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, Acxiom Corporation has duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. Acxiom Corporation As Sponsor and Administrator of the Acxiom Corporation Retirement Savings Plan Date: June27, 2012By: /s/ Jerry C. Jones Jerry C. Jones Chief Legal Officer & Sr. Vice President 15
